     Case 1:19-cv-00597 Document 6 Filed 11/15/19 Page 1 of 2 PageID #: 119



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD


JAMES E. GRAHAM, II,

            Plaintiff,

v.                                  CIVIL ACTION NO. 1:19-00597

JUSTICE ENERGY CO.,
INC., et al.,

            Defendants.


                              ORDER AND NOTICE


      Pursuant to the Local Rules of Civil Procedure of this

court, effective December 1, 2009, it is ORDERED that the

following dates are hereby fixed as the time by or on which

certain events must occur:

12/16/19          Last day for Rule 26(f) meeting.

12/23/19          Last day to file report of Rule 26(f) meeting and
                  Scheduling Order Worksheet, available on the
                  Court's website.

01/07/20          Scheduling conference at 3:00 p.m., in Bluefield,
                  West Virginia, before the undersigned.

01/07/20          Entry of scheduling order.

01/14/20          Last day to make Rule 26(a)(1) disclosures.



      The provisions of FR Civ P 14 and 15 with respect to the

time in which to file third-party claims and to amend pleadings
   Case 1:19-cv-00597 Document 6 Filed 11/15/19 Page 2 of 2 PageID #: 120



without leave of court are not affected by this Order and

Notice.

     Pursuant to LR Civ P 16.1 and 73.1, the parties are

informed of their opportunity to consent to the exercise by a

magistrate judge of civil jurisdiction over the case, including

entry of judgment, as authorized by 28 U.S.C. § 636.                 The

parties may consent by filing a Consent to Jurisdiction by a

United States Magistrate Judge (FR Civ P Form 34), or by so

indicating on the Report of Parties' Planning Meeting and

Scheduling Order Worksheet, all of which are available on the

court's website.

     When electronically filing documents with the Clerk's

office, a paper courtesy copy to the assigned judicial officer

is not required except where any motion, memorandum, response,

or reply, together with documents in support thereof, is 50

pages or more in length, or where any administrative record is

75 or more pages in length.

     The Clerk is requested to transmit this Order and Notice to

all counsel of record and to any unrepresented parties.

          IT IS SO ORDERED this 15th day of November, 2019.

                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge
                                     2
